Citation Nr: 1229288	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Philadelphia, Pennsylvania VARO, which declined to reopen a claim of service connection for PTSD.  In January 2006, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In April 2006, the Board remanded the matter for additional notice and development.  In February 2009, the Board reopened the claim and remanded the matter for additional development and de novo review.  In April 2010, the Board remanded the matter for additional development and recharacterized the disability at issue as a variously diagnosed psychiatric disability to include PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2011, the Board again remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

In the previous [August 2011] remand, the Board noted the Veteran's statements that she received psychiatric treatment at a private facility, the St. Francis Center, in the early 1990s.  The Board noted that while the records from that facility were certified to be destroyed and no longer available, a March 2009 statement from psychologist K.A.P., Ph.D., confirmed that the Veteran had received counseling from her at the St. Francis Center in 1994.  Dr. K.A.P. cited three specific dates in September and October of that year on which she treated the Veteran yet did not provide any further details regarding the nature of that counseling or the source of her information for the exact dates listed.  The Board noted in its remand that the specificity of the dates cited suggested that Dr. K.A.P. either possessed, or had access to, records or abstracts of treatment at the now-closed facility in question.  

In the April 2010 remand, the Board instructed the RO to ask Dr. K.A.P. to identify the source of her information that she provided counseling to the Veteran on three exact dates in September and October of 1994.  The Board noted that the psychologist should be asked to submit complete copies of any records in her possession, or if the source of her treatment information was not in her possession, she should be asked to identify the source in order that the RO could obtain the records from that source.  Also in the April 2010 remand, the Veteran was informed that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is considered abandoned.

After the Veteran submitted, in May 2010, an updated VA Form 21-4142 authorization and consent to release medical records, the RO issued a June 2010 letter to Dr. K.A.P. asking for "all treatment records, hospital summaries, findings and/or diagnoses" from September 1994 through October 1994.  Dr. K.A.P. was asked to provide a negative response if she did not have any information concerning the Veteran.

In the August 2011 remand, the Board noted Dr. K.A.P.'s response, for which she returned a copy of the RO's June 2010 letter with a handwritten notation on the bottom, indicating that the Veteran "only had 2 visits", and stated that she had no records.  The RO then readjudicated the matter in a June 2011 supplemental statement of the case (SSOC), summarizing Dr. K.A.P.'s March 2009 statement, the RO's June 2010 letter to Dr. K.A.P., and her July 2010 handwritten response, and continuing the denial of service connection for a variously diagnosed psychiatric disability to include PTSD.

The Board noted in the August 2011 remand that it remained of the opinion that there must be a basis for the three exact dates of treatment cited by Dr. K.A.P. in her March 2009 letter to the Veteran [even though that report conflicts somewhat with the later notation that the Veteran "only had 2 visits"], which was written nearly 15 years after the counseling took place.  The Board found that, if no records whatsoever exist regarding her treatment of the Veteran, then the three exact dates cited are unexplained after such a lengthy period of time.  The Board found it likely that there remains some as-yet-unknown source of outstanding records of Dr. K.A.P.'s 1994 counseling treatment of the Veteran.  In order to address the matter on appeal on a complete record with a full picture of the disability and all mental health treatment, the Board remanded the claim once again, finding that any records regarding the counseling treatment with Dr. K.A.P. in 1994 would be likely to contain information pertinent to the matter at hand, and the RO must further develop for such records as fully as possible.  The Board noted that, because the RO readjudicated the matter on the merits in June 2011 following the Veteran's and Dr. K.A.P.'s responses, suggesting that development pursuant to the Board's April 2010 remand was acceptable and complete, the matter was remanded to the RO for compliance with the previous order for development of the evidentiary record.  

In the August 2011 remand, the Board instructed the RO to note that, in contacting Dr. K.A.P. once more, a broad request such as that in its June 2010 letter was improper; the Board had posed a very specific question to the psychologist regarding her records and/or her source of information, and that question must be answered in order for the remand instructions to be fulfilled.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)

A review of the claims file reveals that the RO sent the Veteran a September 2011 letter asking her to submit a new authorization and release form for Dr. K.A.P., as the previous authorization had since expired.  The Veteran has not responded.  The RO then readjudicated the matter in a June 2012 SSOC, noting that the Veteran was issued a development letter pursuant to the Board's remand asking her to submit additional evidence including an updated authorization and release form for Dr. K.A.P., that the Veteran had not responded, and continuing the denial of service connection for a variously diagnosed psychiatric disability to include PTSD.

It appears once again that the RO has accepted the Veteran's lack of response to its September 2011 letter as adequate and readjudicated the matter on the merits.  However, the Board must find otherwise.  As noted above, the record clearly shows that treatment records, or some as-yet-unknown source of outstanding records of Dr. K.A.P.'s 1994 counseling treatment of the Veteran, are outstanding.  Those records cannot be secured by VA without the Veteran's releases.  This claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the RO has readjudicated the matter on the merits, this matter must once again be remanded to the RO for compliance with the previous order for development of the evidentiary record.  

As noted above, the Veteran was informed on previous [April 2010] Board remand of the governing regulation, 38 C.F.R. § 3.158, which would under other circumstances instruct that this claim should be considered abandoned as of September 2012.  However, the Veteran timely submitted an updated authorization and release form subsequent to that remand as instructed, and it was Dr. K.A.P.'s inadequate responses that prompted the Board's August 2011 remand; at that time, the Veteran was not properly notified of the consequences of a failure to respond under 38 C.F.R. § 3.158.  Therefore, the Board finds that the Veteran should be afforded the opportunity to respond and the matter should be remanded once more.  

Accordingly, the case is REMANDED for the following action:

1.  Because the most recent authorization has since expired, the RO should obtain updated authorization from the Veteran regarding K.A.P., Ph.D.  She must be afforded the one year period of time provided by regulation to respond.  If she again does not submit the authorization form sought, as requested, the claim must be processed under 38 C.F.R. § 3.158 as abandoned.  

2.  If the Veteran provides the authorization and release sought, the RO then contact Dr. K.A.P. and ask her to identify the source of her information that she provided the Veteran counseling on three specific dates in September and October 1994.  If the source of her information is in her possession, she should be asked to submit complete copies of any such records in her possession.  If the source of the information is not in her possession, she should then be asked to identify the source, and the RO (with the Veteran's assistance, if necessary) should obtain any records from the source identified.  She should also reconcile her initial report listing 3 specific treatment dates with her subsequent notation that the Veteran "only had 2 visits".

3.  The Veteran should be notified if any records/information identified are not received pursuant to the RO's request, and advised that it is her responsibility to ensure that the records are received.  If a submission by Dr. K.A.P. or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not adequately respond to the RO's request for records/information, and the Veteran does not submit such records/information upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).

4.  The RO should then arrange for any further development suggested by the results of that sought above, or in light of the Court's decision in Clemons.  The RO should then readjudicate the matter on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


